DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant's arguments filed 11/09/2022 have been fully considered but they are not persuasive. With respect to claims 1, 21, and 25, Applicant argues that the combination of Yang to Ooi is impermissible because the combination is derived from Applicant’s specification. Applicant asserts that Ooi fails to address any heating or cooling issues. 
After careful consideration without passion or prejudice, the argument is respectfully found not persuasive. Whether or not Ooi discloses heating or cooling, a person with ordinary skill in the art knows cooling an electronic device is desirable. Therefore, a person with ordinary skill in the art would try, without undue experiments, to cool the inductive assembly of Ooi to provide the desired performance. Therefore, a person with ordinary skill in the art would use the thermal conductive coating teaching of Yang to the inductive assembly of Ooi to provide the required cooling as well as to provide the required protection against moisture, as stated in the Office Action mailed on 08/09/2022. Accordingly, the combination of Yang to Ooi is proper, and claim 1 is obvious over the cited references. 
	With respect to claim 21, Applicant also argues that the cited references do not teach “the bottom planar surface is adjacent to, and perpendicular to, each of the plurality of locating members” as amended. Applicant asserts that the combination of the coating 26 of Yang to Ooi would not result in the amended features. 
	After careful consideration without passion or prejudice, the argument is respectfully found not persuasive. As seen in FIG. 2 of Ooi, the locating members 8a are projected upward from the frame. If the thermal conductive coating 26 of Yang is applied to the inductive assembly of Ooi, the bottom surface of the thermally conductive coating 26 would be perpendicular to the locating members 8a. The bottom surface of the coating member would be adjacent to the locating members as much as it is the case in the present invention. Therefore, the combination teaches all the features of claim 21, and the combination is proper with the motivation as set forth in the rejection.
	With respect to claim 25, Applicant further argues that the combination does not teach “a thermally conductive coating disposed over the at least one inductor…wherein the inductive assembly is not formed with any fastener apertures to mechanically fasten the inductive another component” as claimed. Applicant asserts that in Kotani, the molded body is fixed to the heat dissipation member 7 by connecting screws to the screw holes 71 via indentations 312 of the first molded body.
	After carful consideration without passion or prejudice, the argument is respectfully found not persuasive. As seen throughout the drawings of Kotani, the thermally conductive coating 3 is disposed over the coils 2 and magnetic members 41 and 42. Ooi reference is relied upon for the teaching of “the inductive assembly is not formed with any fastener apertures to mechanically fasten the inductive another component” as claimed. Furthermore, the screw and the screw hole to connect the molded body to the heat dissipation member in Kotani is still part of the inductive assembly 1, not “another component” as claimed. The examiner interprets “another component” is a component that is not part of the “inductive assembly” as recited. Kotani does not teach the inductive assembly 1 is connected another component (e.g. another electronic component other than the inductive assembly) with any fastener apertures. Therefore, the recited references teach “a thermally conductive coating disposed over the at least one inductor…wherein the inductive assembly is not formed with any fastener apertures to mechanically fasten the inductive another component” as claimed, and the combination is proper with the motivation as set forth in the Office Action mailed on 08/09/2022.

Drawings
3.	The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “bottom planar surface is adjacent to, and perpendicular to, each of the plurality of locating members” as amended claim 21 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 21-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 21, the originally specification does not disclose “the bottom planar surface is adjacent to, and perpendicular to, each of the plurality of locating members” as amended.

6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 21, it’s not clear what’s intended by “bottom planar surface is adjacent to, and perpendicular to, each of the plurality of locating members” as amended claim. Specifically, it’s not clear how “bottom planar surface is adjacent to…each of the plurality of locating members” when the bracket 26 would be between the post 26 (recited as locating member in the claim) and the bottom surface 18 of potting material 36 (“thermally conductive coating” as claimed), as seen in FIGs. 2-3 of the present invention. Applicant is also reminded that the claim language should be consistent with the language in the specification to avoid more of potential 112(b) issues. 

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claims 1-3, 6-8, 10, 21-22, 24, and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Ooi et al. (U.S. Patent No. 5,977,853) in view of Yang (U.S. Patent No. 7,498,917 B1).
With respect to claim 1, Ooi et al., hereinafter referred to as “Ooi,” taches an inductive assembly (FIGs. 1-2 below) comprising:
a frame 8;
a locating member 8a connected to the frame;
at least one inductor (an inductor formed by coils 4 and or 5, bobbins 1 and or 2, and cores 6 and or 7) installed to the locating member, wherein the frame does not enclose the at least one inductor to optimize heat transfer from the at least one inductor;
wherein the at least one inductor further comprises at least one inductive coil 4 or 5 (col. 2, lines 64-67, col. 3, lines 41-50). Ooi does not expressly teach 
a thermally conductive coating disposed over the at least one inductor; and 
wherein the thermally conductive coating provides a bottom planar surface to the at least at least one conductive coil.
Yang teaches an inductive assembly (e.g. FIGs. 2 and 5) comprising:
a thermally conductive coating 26 disposed over the at least one inductor 10; and 
wherein the thermally conductive coating provides a bottom planar surface (the bottom surface of coating 26 is flat) to the at least at least one conductive coil (col. 5, lines 45-46). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the thermal conductive coating as taught by Yang to the inductive assembly of Ooi to seal against moisture and serve as a cooling medium to the inducive assembly (col. 5, lines 37-38).
With respect to claim 2, Ooi in view of Yang teaches the inductive assembly of claim 1 wherein the thermally conductive coating is disposed over at least a portion of the frame (Yang, (col. 5, lines 45-46). The combination of Ooi in view of Yang would result in the features of claim 2.

    PNG
    media_image1.png
    328
    425
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    320
    405
    media_image2.png
    Greyscale

With respect to claim 3, Ooi teaches the inductive assembly of claim 1. Ooi does not expressly teach a receptacle is provided on the frame; and
wherein the inductive assembly further comprises at least one conductive terminal in electrical communication with the at least one inductor, the at least one conductive terminal extending through the receptacle.
Yang teaches an inductive assembly (Fig. 2), wherein a receptacle (receptacle in which terminal 22 are inserted through) is provided on the frame 18; and
wherein the inductive assembly further comprises at least one conductive terminal 22 in electrical communication with the at least one inductor, the at least one conductive terminal extending through the receptacle (col. 5, lines 28-36). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the receptacle for the conductive terminal as taught by Yang to the inductive assembly of Ooi to provide the proper connection of the inductive assembly to a circuit board and or to other external electronic device.
With respect to claim 6, Ooi in view of Yang teaches the inductive assembly of claim 1 wherein the inductive assembly is not formed with any fastener apertures to mechanically fasten the inductive assembly to another component (Ooi, col. 3, lines 47-50).
With respect to claim 7, Ooi in view of Yang teaches the inductive assembly of claim 1 wherein the locating member further comprises a plurality of locating members connected to the frame; and
wherein the at least one inductor further comprises a plurality of inductors, each installed to one of the plurality of locating members (Ooi, col. 2, lines 64-67, col. 3, lines 41-50).
With respect to claim 8, Ooi in view of Yang teaches the inductive assembly of claim 7 wherein the thermally conductive coating disposed over the plurality of inductors (col. 5, lines 45-46). The combination of Ooi in view of Yang would result in the features of claim 8.
With respect to claim 10, Ooi teaches the inductive assembly of claim 7. Ooi does not expressly teach a plurality of receptacles is provided on the frame; and
wherein each of the plurality of inductors, further comprises at least one conductive terminal in electrical communication with the corresponding inductor, the at least one conductive terminal extending through one of the plurality of receptacles.
Yang teaches an inductive assembly (Fig. 2), wherein a plurality of receptacles (receptacles in which terminals 22 are inserted through) is provided on the frame 18; and
wherein the inductive assembly further comprises at least one conductive terminal 22 in electrical communication with the at least one inductor, the at least one conductive terminal extending through the receptacle (col. 5, lines 28-36). The combination of Ooi in view of Yang would result in “each of the plurality of inductors, further comprises at least one conductive terminal in electrical communication with the corresponding inductor, the at least one conductive terminal extending through one of the plurality of receptacles” as claimed. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the receptacle for the conductive terminal as taught by Yang to the inductive assembly of Ooi to provide the proper connection of the inductive assembly to a circuit board and or to other external electronic device.
With respect to claim 21, Ooi teaches an inductive assembly (FIGs. 1-2 above) comprising:
a frame 8;
a plurality of locating members 8a connected to the frame;
a plurality of brackets (annotated bracket 10) interconnecting the plurality of locating members of the frame;
a plurality of inductors (inductors formed by coils 4 and 5, bobbins 1 and 2, and cores 6 and 7), each installed to one of the plurality of locating members; and 
wherein the at least one inductor further comprises at least one inductive coil 4 or 5 (col. 2, lines 64-67, col. 3, lines 41-50). Ooi does not expressly teach 
a thermally conductive coating disposed over the plurality of inductors and partially about the plurality of brackets; and 
wherein the thermally conductive coating provides a bottom planar surface to each of the plurality of conductive coils; and 
wherein the bottom planar surface is adjacent to, and perpendicular to, each of the plurality of locating members.
Yang teaches an inductive assembly (e.g. FIG. 1) comprising:
a thermally conductive coating 26 disposed over the inductor 10; and 
wherein the thermally conductive coating provides a bottom planar surface (the bottom surface of coating 26 is flat) to the conductive coil (col. 5, lines 45-46). The combination of the coating of Yang to the inductive assembly of Ooi would result in “a thermally conductive coating disposed over the plurality of inductors and partially about the plurality of brackets,…and  the bottom planar surface is adjacent to, and perpendicular to, each of the plurality of locating members” as claimed. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the thermal conductive coating as taught by Yang to the inductive assembly of Ooi to seal against moisture and serve as a cooling medium to the inducive assembly (col. 5, lines 37-38).
With respect to claim 22, Ooi in view of Yang teaches the inductive assembly of claim 21 wherein the frame does not enclose the plurality of inductors to optimize heat transfer from the plurality of inductors (Ooi, col. 2, lines 64-67).
With respect to claim 24, Ooi in view of Yang teaches the inductive assembly of claim 23 wherein the inductive assembly is not formed with any fastener apertures to mechanically fasten the inductive assembly to another component (Ooi, col. 3, lines 47-50).
With respect to claim 28, Ooi in view of Yang teaches the inductive assembly of claim 1 wherein the bottom planar surface is perpendicular to the locating member (Ooi, col. 2, lines 64-67, col. 3, lines 41-50; Kotani, para. [0037]). Ooi in view of Kotani would result in “the bottom planar surface is perpendicular to the locating member” as claimed.
With respect to claim 29, Ooi in view of Yang teaches the inductive assembly of claim 1 wherein the thermally conductive coating secures the at least one inductor directly to the frame (Yang, col. 5, lines 45-51).
With respect to claim 30, Ooi in view of Yang teaches the inductive assembly of claim 1 wherein the thermally conductive coating further comprises potting  (Yang, col. 5, lines 45-51).

7.	Claims 4-5, 9, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ooi in view of Yang, as applied to claims 1 and 21 above, and further in view of Kotani et al. (U.S. PG. Pub. No. 2019/0066897 A1).
With respect to claims 4 and 23, Ooi in view of Yang teaches the inductive assembly of claims 1 and 21, respectively. Ooi in view of Yang does not expressly teach thermally conductive adhesive disposed across the bottom planar surface of the thermally conductive coating. 
Kotani et al., hereinafter referred to as “Kotani,” teaches an inductive assembly (FIG. 2B) comprising thermally conductive adhesive 6 disposed across the bottom planar surface of the thermally conductive coating 3 (para. [0037]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the conductive adhesive as taught by Kotani to the inductive assembly of Ooi in view of Yang to adhere the inductive assembly with the heat exchanger to improve heat dissipation (para. [0037]).
 With respect to claim 5, Ooi in view of Yang and Kotani teaches the inductive assembly of claim 4 further comprising a heat exchanger 7, wherein the thermally conductive adhesive adheres the thermally conductive coating to the heat exchanger to transfer heat from the at least one inductor to the heat exchanger through the thermally conductive coating and the thermally conductive adhesive (Kotani, para. [0037]). 
With respect to claim 9, Ooi in view of Yang teaches the inductive assembly of claim 8. Ooi in view of Yang does not expressly teach 
a heat exchanger; and
a thermally conductive adhesive adhering the bottom planar surface of the thermally conductive coating to the heat exchanger to transfer heat from the plurality of inductors to the heat exchanger through the thermally conductive coating and the thermally conductive adhesive.
Kotani teaches an inductive assembly (FIG. 2B) comprising:
a heat exchanger 7; and
a thermally conductive adhesive 6 adhering the bottom planar surface of the thermally conductive coating 3 to the heat exchanger to transfer heat from the plurality of inductors (coils 2 and magnetic members 41 and 42) to the heat exchanger through the thermally conductive coating and the thermally conductive adhesive (para. [0037]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the conductive adhesive as taught by Kotani to the inductive assembly of Ooi in view of Yang to adhere the inductive assembly with the heat exchanger to improve heat dissipation (para. [0037]).

11.	Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ooi in view of Yang, as applied to claim 1 above, and further in view of Rai et al. (U.S. PG. Pub. No. 2015/0334874 A1).
With respect to claim 12, Ooi in view of Yang teaches the inductive assembly of claim 1. Ooi in view of Yang does not expressly teach the locating member further comprises a post sized to receive the at least one inductive coil. 
Rai et al., hereinafter referred to as “Rai,” teaches an inductive assembly (FIG. 2), wherein the locating member further comprises a post 46 sized to receive the at least one inductive coil (coil on component 18) (para. [0036]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the posts as taught by Rai to the inductive assembly of Ooi in view of Yang to integrate the inductive assembly to the frame without the use of separate housing or fasteners (para. [0036]).
With respect to claim 13, Ooi in view of Yang teaches the inductive assembly of claim 1. Ooi in view of Yang does not expressly teach an external surface of the thermally conductive coating is generally cylindrical or frusto-conical and extends to the bottom planar surface. 
Rai teaches an inductive assembly (e.g. FIGs. 2 and 6), wherein an external surface of the thermally conductive coating (resin in gaps 52 in pocket 30, not expressly shown) is generally cylindrical or frusto-conical (para. [0036]). Since pocket 30 has circular shape, the potting material filling gap 52 would have cylindrical or frusto-conical shaped. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the cylindrical or frusto-conical shaped coating as taught by Rai to the inductive assembly of Ooi in view of Yang to provide the required heat dissipation and or mechanical stability.

12.	Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Ooi in view of Kotani.
With respect to claim 25, Ooi teaches an inductive assembly (FIGs. 1-2) comprising:
a frame 8;
a locating member 8a connected to the frame;
at least one inductor (an inductor formed by coils 4 and or 5, bobbins 1 and or 2, and cores 6 and or 7) installed to the locating member;
wherein the at least one inductor further comprises at least one inductive coil 4 or 5;
wherein the inductive assembly is not formed with any fastener apertures to mechanically fasten the inductive assembly to another component (col. 2, lines 64-67, col. 3, lines 41-50). Ooi does not expressly teach 
a thermally conductive coating disposed over the at least one inductor; and
thermally conductive adhesive disposed across one surface of the thermally conductive coating; and 
wherein the thermally conductive coating provides a bottom planar surface to the at least at least one conductive coil.
Kotani teaches an inductive assembly (FIG. 2B) comprising:
a thermally conductive coating 3 disposed over the at least one inductor (an inductor formed by coils 2 and magnetic members 41 and 42); and
thermally conductive adhesive 6 disposed across one surface of the thermally conductive coating; and 
wherein the thermally conductive coating provides a bottom planar surface (bottom flat surface) to the at least at least one conductive coil (para. [0037]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the conductive adhesive as taught by Kotani to the inductive assembly of Ooi in view of Yang to adhere the inductive assembly with the heat exchanger to improve heat dissipation (para. [0037]).
With respect to claim 26, Ooi in view of Kotani teaches the inductive assembly of claim 25 wherein the frame does not enclose the at least one inductor to optimize heat transfer from the at least one inductor (Ooi, col. 2, lines 64-67).
With respect to claim 27, Ooi in view of Kotani teaches the inductive assembly of claim 25 wherein the locating member further comprises a plurality of locating members 8a connected to the frame;
wherein the at least one inductor further comprises a plurality of inductors (inductors formed by coils 4 and 5, bobbins 1 and 2, and cores 6 and 7), each installed to one of the plurality of locating members;
wherein the inductive assembly further comprises a plurality of brackets (annotate brackets 10) interconnecting the plurality of locating members of the frame;
wherein the thermally conductive coating is disposed over the plurality of inductors and partially about the plurality of brackets (Ooi, col. 2, lines 64-67, col. 3, lines 41-50; Kotani, para. [0037]). Ooi in view of Kotani would result in “the thermally conductive coating is disposed over the plurality of inductors and partially about the plurality of brackets; 
wherein the thermally conductive coating provides the bottom planar surface to the plurality of inductors” as claimed.

Conclusion
13.	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANG TIN BIK LIAN/ Primary Examiner, Art Unit 2837